EXHIBIT 15.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S ACKNOWLEDGEMENT LETTER October26, 2011 To the Board of Directors and Shareholders of Helix Energy Solutions Group, Inc. We are aware of the incorporation by reference in Registration Statement Forms S-3 (Nos. 333-157785, 333-103451 and 333-125276) and Forms S-8 (Nos. 333-126248, 333-58817, 333-50289 and 333-50205) of Helix Energy Solutions Group, Inc. of our report datedOctober 26, 2011 relating to the unaudited condensed consolidated interim financial statements of Helix Energy Solutions Group, Inc. and subsidiaries that is included in its Form 10-Q for the quarter endedSeptember 30, 2011. Very truly yours, /s/ ERNST & YOUNG LLP Houston, Texas
